Citation Nr: 1042411	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  00-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a left distal femur fracture with limitation 
of motion of the left knee, for the period from June 25, 1999 to 
May 30, 2005.

2.  Entitlement to a disability rating in excess of 30 percent 
for the residuals of a left distal femur fracture with limitation 
of motion of the left knee with total knee arthroplasty, as of 
July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1971 and 
from April 1976 to April 1978.

The case comes before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  In a December 1999 
rating decision, the RO denied the Veteran's claim for an 
increased evaluation for his service-connected residuals of a 
left femur fracture with limitation of motion of the left knee, 
and in an October 2000 rating decision, the Veteran was denied 
service connection for PTSD. 

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

In August 2005, the RO granted a 100 percent rating for a left 
total knee replacement surgery, effective May 31, 2005; a 30 
percent disability rating was assigned as of July 1, 2006.

In July 2009, the Board granted service connection for PTSD; as 
such, this issue is no longer on appeal.  In addition, the Board 
remanded the Veteran's claim for entitlement to a disability 
rating in excess of 20 percent for the left knee disability for 
additional development; it is again before the Board for further 
appellate review.




FINDINGS OF FACT

1.  For the period from June 25, 1999 to May 30, 2005, the 
Veteran's service-connected residuals of a left distal femur 
fracture with limitation of motion of the left knee were not 
manifested by malunion of the femur with marked knee or hip 
disability.

2.  As of July 1, 2006, the Veteran's left knee disability 
characterized as left total knee replacement has not been 
manifested by ankylosis of the knee, limitation of extension to 
30 degrees, nonunion of the tibia and fibula with loose motion, 
requiring a brace or chronic residuals of the knee replacement 
consisting of painful motion or weakness in the effected 
extremity.


CONCLUSIONS OF LAW

1.  For the period from June 25, 1999 to May 30, 2005, the 
criteria for a disability rating in excess of 20 percent have not 
been met for residuals of a left distal femur fracture with 
limitation of motion of the left knee.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5255 (2010).    

2.  As of July 1, 2006, the criteria for a disability rating in 
excess of 30 percent have not been met for residuals of a left 
distal femur fracture with limitation of motion of the left knee 
with total knee arthroplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5055, 5255 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the duty to notify was satisfied by way of a 
letter(s) sent to the appellant in July 2002 and January 2005 
that fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties for 
obtaining evidence.  The Board finds that it is not prejudicial 
to the Veteran to decide this case because of the actions taken 
by VA.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
or his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a May 2010 supplemental 
statement of the case issued after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as there is no 
affect on the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records and 
examination reports, and lay statements have been associated with 
the record.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its July 2009 remand.  Specifically, the RO was instructed 
to consider applying Diagnostic Code 5055, including whether a 
100 percent rating for one year following left knee replacement.  
Pursuant to the remand, the RO included an August 2005 rating 
decision, which had not previously been in the claims file, in 
which the Veteran was awarded a 100 percent disability rating 
from May 31, 2005 to June 30, 2006.  The Veteran's disability 
rating for his left knee disability was rated at a 30 percent 
disability rating as of July 1, 2006.  The Board finds that the 
RO has complied with the Board's July 2009 remand instructions. 
 Stegall.

The appellant was afforded VA medical examinations in December 
2006 and July 2010.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Increased Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.





Increased disability rating - residuals of a left distal femur 
fracture with limitation of motion of the left knee, for the 
period from June 25, 1999 to May 30, 2005

Prior to the Veteran's left knee replacement surgery, his 
residuals of a left distal femur fracture with limitation of 
motion of the left knee was service-connected at a disability 
rating of 20 percent under Diagnostic Code 5255, pertaining to 
impairment of the femur.  Under this Diagnostic Code, malunion of 
the femur with marked knee or hip disability warrants a 30 
percent disability rating, and malunion of the femur with 
moderate knee or hip disability warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

A June 1999 private medical record shows that the Veteran had 
achiness around the superior part of his left knee.  His hip and 
knee examination was unremarkable, with good range of motion and 
no significant palpable tenderness.  

An August 1999 VA examination report shows that the Veteran 
fractured his left femur in a fall on ship while in the service, 
which was treated with pinning followed by casting.  The Veteran 
indicated that he had always had pain in his left thigh.  He had 
been advised to have the hardware removed, but he had not done 
so.  He described an ache in the mid thigh when he was very 
active and a popping sense.  He denied any hip or knee pain, or 
loss of range of motion in these areas.  He denied fatigability 
or weakness in the left leg, hip, knee or leg region.  He 
described an activity related pain in the mid thigh.  Examination 
showed that he had full range of motion of the hip in all planes 
with no pain.  He had full range of motion of the left knee with 
no effusion or pain on the left side.  There was some mild 
tenderness to deep palpation in the mid thigh, but no gross 
deformity noted.  Neurological examination was nonfocal.  He had 
no weakness or atrophy in the hip musculature or in the knee 
musculature and there was no antalgia in his gait.  The examiner 
diagnosed old left femur fracture now healed with likely painful 
hardware.  The examiner noted that he would not assign him any 
additional Deluca range of motion loss as he did not fit the 
Deluca criteria per se.  A contemporaneous x-ray revealed the 
blade plate along the lateral distal left femur was present 
without loosening or failure, an old, healed fracture moderately 
deformed the distal femoral shaft, heterotopic ossification lies 
medial to the medial femoral condoyle.  The knee joint was 
otherwise poorly evaluated as it was at the edge of the film on 
the lateral view only.  The hip joint was unremarkable in the 
anterior-posterior projection.

A January 2001 VA examination report shows that the Veteran had 
pain over the medial and lateral malleoli.  He denied locking, 
buckling or swelling of the joint.  He did note increasing pain 
with standing for 30 minutes.  On examination, the Veteran had 
range of motion from 0 to 120 degrees.  His left thigh was noted 
to be 2 centimeters increased in girth from probably joint 
effusion.  His left calf was noted to be 2 and a half centimeters 
smaller consistent with significant atrophy.  He had negative 
anterior drawer sign, Lachman's and McMurray's signs.  He had 
stable medial and lateral collateral ligaments with no evidence 
for instability.  He did not have any evidence of chondromalacia 
patella.  Repetitive squatting did not result in any increased 
fatigability, weakened movement, incoordination or functional 
loss of range of motion.  The diagnosis was status post fracture, 
left femur, with limited motion of the left knee with residuals 
and sequelae of discomfort as described, left knee joint 
effusion, left calf atrophy, decreased range of motion, 
radiographic evidence of heeled fracture and degenerative 
changes.

A December 2002 VA examination shows that the Veteran had 
tenderness on the medial and lateral aspect of the left knee.  
Patella inhibition test was positive.  There was minimal 
swelling.  The circumference of the left calf was one and a half 
centimeters smaller than the right.  He had negative anterior 
drawer sign, Lachman's and McMurray's signs.  There was no 
evidence of medial and lateral instability at the time of the 
examination.  The examiner noted the Veteran's October 2001 x-ray 
which revealed mild to moderate degenerative changes of the 
patellofemoral and tibiofemoral joint space and an old healed 
fracture of the distal femur with hardware in place.  The 
examiner noted that the Veteran's range of motion was 0 to 100 
degrees, but considering the Deluca provisions, the examiner 
indicated that, with swelling, it could be limited another 5 to 
10 degrees.  The diagnosis was mild to moderate degenerative 
changes patellofemoral and tibiofemoral joint spaces in the left 
knee.  

Private medical records showing treatment from June to August 
2003 shows that the Veteran was given visco supplementation using 
Synvisc in the hopes of relieving his symptoms from 
osteoarthritis of his left knee.

VA medical records showing treatment from April 2003 to October 
2003 show that the Veteran was seen for left knee pain and that a 
doctor told him he would eventually need left knee replacement 
surgery.

A July 2004 private medical record shows that the Veteran had 
left knee posttraumatic grade III medial degenerative joint 
disease and grade II patellofemoral.  His left knee showed grade 
I effusion, with a lot of crepitus and some tenderness under the 
kneecap.  He had tenderness medially and of the medial 
compartment was very painful medially.  The lateral joint was 
mildly tender and range of motion was to 110 degrees but was 
painful at full flexion and ligaments were stable.  

A November 2004 private medical record shows that the Veteran had 
full range of motion of his left knee and that he was tender at 
the joint line both medial and lateral.  The assessment was left 
degenerative joint disease.  

The Board finds that, for the period from June 25, 1999 to May 
30, 2005, the Veteran's service-connected residuals of a left 
distal femur fracture with limitation of motion of the left knee 
were not manifested by malunion of the femur with marked hip or 
knee disability.  The record reflects that the Veteran's hip and 
knee examination was unremarkable and that he had good range of 
motion in June 1999.  While he indicated that he had pain in his 
left thigh and knee, he had full range of motion in both these 
joints in August 1999.  The Veteran had atrophy in his calf and 
effusion in his thigh; however, he had no instability, no 
evidence of chondromalacia patella and full extension.  The 
January 2001 examiner noted that repetitive squatting did not 
result in any increased fatigability, weakened movement, 
incoordination or functional loss of range of motion.  While the 
December 2002 examiner noted that, with swelling, the Veteran may 
have another 5 to 10 degrees of limitation in his left knee, this 
still would not rise to the level of marked impairment.  In fact, 
his diagnosis was mild to moderate degenerative changes in his 
knee.  In July 2004, the Veteran was found to have tenderness 
upon palpation and pain on movement, but still had flexion to 100 
degrees and full extension.  In November 2004, the Veteran had 
full range of motion of his left knee.  Based upon this medical 
evidence, the Board finds that a higher rating under Diagnostic 
Code 5255, which would reflect marked limitation in his knee or 
hip joints, is not warranted for the period from June 25, 1999 to 
May 30, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board has considered rating the Veteran's residuals of a left 
distal femur fracture with limitation of motion of the left knee 
under other Diagnostic Codes in order to provide him with the 
most beneficial rating possible.  Diagnostic Code 5257 pertains 
to recurrent subluxation or lateral instability; however, the 
evidence of record shows that the Veteran did not have 
instability for the period from June 25, 1999 to May 30, 2005.  
Limitation of motion of the knee is rated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, flexion of the leg 
limited to 30 degrees warrants a 20 percent disability rating and 
flexion of the leg limited to 15 degrees warrants a 30 percent 
disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, extension of the leg limited to 15 
degrees warrants a 20 percent disability rating and extension of 
the leg limited to 20 degrees warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See VAOPGCPREC 
09-04 (separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  When evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  Furthermore, consideration should 
also be given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

There is no evidence in the record that the Veteran's limitation 
of motion of his left knee warrants disability ratings in excess 
of 20 percent for either flexion or extension under Diagnostic 
Codes 5260 or 5261.  His flexion was limited, at most, to 100 
degrees and he had full extension.  Even factoring in the 
additional limitation of 50 to 10 degrees that the December 2002 
examiner proposed, the Veteran's range of motion of his left knee 
would not meet the criteria for a disability rating in excess of 
20 percent.  In addition, there is no evidence that the Veteran 
has ankylosis of the left or right knee or impairment of the 
tibia or fibula.  As such, higher ratings are not available under 
these Diagnostic Codes for the period from June 25, 1999 to May 
30, 2005.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 
5262 (2010).

With respect to the Diagnostic Codes pertaining to disabilities 
of the hip that provide disability ratings in excess of 20 
percent, there is no evidence that the Veteran has ankylosis of 
his hip, limitation of flexion of his thigh to 20 degrees or 
flail joint of the hip for the period from June 25, 1999 to May 
30, 2005.  In fact, the Veteran had full range of motion at his 
hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5254 
(2010).

Increased disability rating - residuals of a left distal femur 
fracture with limitation of motion of the left knee, as of July 
1, 2006

Following his left knee surgery, the Veteran's residuals of a 
left distal femur fracture with limitation of motion of the left 
knee with total knee arthroplasty, as of July 1, 2006 has been 
rated under Diagnostic Codes 5255 and 5055.  Diagnostic Code 5055 
pertains to prosthetic knee replacements.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  Where 
there are intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

An October 2007 VA examination report shows that the Veteran's 
symptoms were stiffness, restricted motion, cold sensitivity, 
mild pain, and mild weakness.  He denied instability.  The 
frequency of the symptoms was intermittent and the severity was 
mild to moderate.  The duration was variable.  The Veteran 
reported that he had an abnormal gait and that he limped on his 
leg.  He did not use any assistive devices for ambulation.  He 
had pain on a regular basis without flare ups.  The distal 
femoral area showed a well-healed scar laterally consistent with 
his surgery.  The scar length was 20 centimeters along the 
lateral aspect of the distal femur.  The scar was nontender 
without any adherence to the underlying soft tissue.  There was 
no ulceration, depression, or elevation of the skin scar.  The 
distal femoral area is clinically well aligned and nontender.  
Range of motion was 0 to 100 degrees, actively and passively.  
There was mildly increased pain with repetitive resisted 
extension and there was mild fatigability to repetitive resisted 
extension.  There was no increased pain with resisted flexion.  
There was mild incoordination in his gait, mild.  There was mild 
antalgia in his gait.  The joint line was mildly tender, medially 
and laterally.  Collateral and cruciate ligaments were stable, 
Lachman was negative and there was no effusion, redness or 
warmth.  The impression was status post left knee replacement 
with persistent loss of motion and mild pain as described.  The 
examiner noted that he would have assigned him an additional 5 
degrees of loss of motion in the extension for the Deluca 
provisions.  The examiner opined that the level of the Veteran's 
disability was mild to moderate, because of the functional 
limitations as described above.  His limitations were in walking, 
standing, sitting and vigorous recreational activities.  
Regarding the effectiveness of the Veteran's treatment, he noted 
that there was slight improvement of his symptoms with anti-
inflammatory medication and therapy, but there was not a complete 
resolution of his symptoms.  Functional impairment was loss of 
motion and mild pain.

A March 2009 VA examination shows that the Veteran indicated that 
he could bend his leg even less than before the surgery, although 
the pain was less.  He had pain and stiffness in the left knee, 
however, and the leg will cramp if he lies down.  He did not note 
any significant locking or instability in the left knee, and his 
daily activities were not impaired.  His gait was normal and he 
did not use any cane or brace.  He had no flare-ups that have 
caused bed rest and occasionally he would take ibuprofen which 
was somewhat helpful in reducing the pain.  The left knee range 
of motion was 10 to 90 degrees, with no obvious effusion in the 
left knee and slight tenderness along the lateral border of the 
left patella.  The patella glided smoothly and there was no varus 
or valgus instability or patellar subluxation in the left knee 
and no AP instability either with a negative Lachman maneuver on 
the left.  The examiner noted that, except as noted, there was no 
change in active or passive range of motion during repeat testing 
against resistance and no additional losses of range of motion 
were observed for the left knee, due to painful motion, weakness, 
impaired endurance, incoordination or instability.  The 
impression was status post left distal femur fracture, healed, 
with residual mild left knee pain, improved since knee 
replacement arthroplasty in 2005, and 38 years status post open 
reduction internal reduction of left distal femur fracture with 
blade plate with residuals as noted above.  The examiner found 
that the Veteran's femur fracture was well healed and that he had 
good functioning of the left knee, although there were motion 
limitations as outlined above.  Anti-inflammatory medications may 
be helpful on occasion, but the most significant issue going 
forward would be to respect the fact that he had a total knee 
replacement and should modify his activities to avoid additional 
wear and tear and impact to his left knee.  He did experience an 
increase in pain with a new job position and might be better off 
in a position where he has less need to carry and lift items.  
The examiner concluded that the Veteran's left femur and knee 
disability had not caused marked interference with the Veteran's 
employment, or the need for any frequent periods of 
hospitalization, but it has indirectly required some activity 
modifications in his opinion. 

Based upon the evidence of record, the Board finds that the 
Veteran's left knee total replacement does not warrant a higher 
disability rating under Diagnostic Code 5055, as of July 1, 2006.  
There is no evidence that the Veteran's left knee replacement 
causes more than mild pain and no weakness in his left knee to 
warrant a 60 percent disability rating under Diagnostic Code 
5055.  In addition, a disability rating in excess of 30 percent 
is not available under Diagnostic Codes 5055, 5256, 5261, or 
5262, based upon the Veteran's left knee symptoms.  There is no 
evidence of ankylosis of the left knee, extension was limited to 
10 degrees, at most, and there is no evidence of nonunion of the 
tibia and fibula with loose motion, requiring a brace, as of July 
1, 2006.  In his 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262.

With respect to the Diagnostic Codes pertaining to disabilities 
of the hip that provide disability ratings in excess of 30 
percent, there is no evidence that the Veteran has ankylosis of 
his hip, limitation of flexion of his thigh to 10 degrees or 
flail joint of the hip, as of July 1, 2006.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254 (2010).

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis at any time over the appeals period.  For example, there is 
no competent evidence that the Veteran's residuals of a left 
distal femur fracture with limitation of motion of the left knee 
are currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for increased disability ratings for his residuals of a 
left distal femur fracture with limitation of motion of the left 
knee, the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claim.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 20 percent for the residuals of 
a left distal femur fracture with limitation of motion of the 
left knee, for the period from June 25, 1999 to May 30, 2005, is 
denied.

A disability rating in excess of 30 percent for the residuals of 
a left distal femur fracture with limitation of motion of the 
left knee with total knee arthroplasty, as of July 1, 2006, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


